Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.119 Page 1 of 13




 Phillip Wm. Lear
 Lear & Lear PLLC
 808 E South Temple Street
 Salt Lake City, UT 84102
 Telephone: (801) 538-5000
 Facsimile:(801) 538-5001
 Email: phillip.lear@learlaw.com
 Local Attorney for Linda P. Smith

                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION


 LINDA P. SMITH,                         Case No. 1:21-cv-00047-HCN-DBP

       Plaintiff

                                         PLAINTIFF’S MOTION FOR
                                         SUMMARY JUDGMENT AND TO
       v.                                VACATE

 XAVIER BECERRA, in his capacity         JURY TRIAL DEMANDED
 as the Secretary of the United States
 Department of Health and Human          Judge Howard Nielson, Jr.
 Services,                               Magistrate Judge Dustin B. Pead

       Defendant
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.120 Page 2 of 13




     I.   Introduction and Relief Sought

          Pursuant to FED.R.CIV.P. 56, DUCivR 56-1, and 5 U.S.C. § 706(2)(A)/(D)

 (see Dkt. #2, Counts I and III), Mrs. Smith files this motion for summary judgment

 that CMS 1682-R issued illegally, seeking a declaration of the same, and vacating

 CMS 1682-R.1

 II.      Background

          A.    The Notice and Comment Provisions of the Medicare Act

          Pursuant to 42 U.S.C. § 1395hh(a)(2):

          No rule, requirement, or other statement of policy (other than a national
          coverage determination) that establishes or changes a substantive legal
          standard governing the scope of benefits, the payment for services, or
          the eligibility of individuals, entities, or organizations to furnish or
          receive services or benefits under this subchapter shall take effect
          unless it is promulgated by the Secretary by regulation under paragraph
          (1).

 As further provided in § 1395hh(b)(1):

          Except as provided in paragraph (2), 2 before issuing any regulation
          under subsection (a), the Secretary shall provide for notice of the
          proposed regulation in the Federal Register and a period of not less than
          60 days for public comment thereon.



 1
   The arguments in this motion are primarily directed to CMS 1682-R. However,
 these same arguments are equally applicable to Local Coverage Determination
 (LCD) L33822 and Local Coverage Article (LCA A52464) which issued the same
 day as CMS 1682-R and are based on it. Thus, the invalidation/vacatur of CMS
 1682-R would have the effect of invalidating/precluding the enforcement of those
 portions of LCD L33822 and LCA A52464 that rely on it.
 2
     Containing exclusions not relevant here.
                                             1
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.121 Page 3 of 13




 In Azar v. Alina Health Services, 139 S.Ct. 1804 (2019), the Supreme Court

 confirmed that the Medicare specific notice and comment provisions of 42 U.S.C. §

 1395hh applied to Medicare rather than the notice and comment provisions of the

 Administrative Procedure Act.

       B.    CMS’ Rulings and CMS 1682-R

       In the period prior to January 12, 2017, numerous ALJs had found CGMs met

 the regulatory requirements of 42 C.F.R. § 414.202 and were covered were “durable

 medical equipment.” 3 See, e.g., AR145-151, AR627-842, AR867-951, AR1415-

 1632, AR1657-1717, AR1909-1916, AR2139-2618, AR3742-4064, AR4089-4226,

 AR4857-5348, AR5601-5923, AR 5951-6091, AR6904-7103, AR7712-8033,

 AR8058-8195. Indeed, one ALJ had already determined that Mrs. Smith’s CGM

 was covered “durable medical equipment.” See AR613-625, AR1403-1412.

       CMS Ruling 1682-R issued on January 12, 2017, and became effective that

 same day. See Exhibit B at 16 (“EFFECTIVE DATE: This Ruling is effective

 January 12, 2017. Dated: January 12, 2017. /s Patrick Conway”). Prior to January

 12, 2017 (or at any time thereafter), CMS Ruling 1682-R was not published in the

 FEDERAL REGISTER. See Exhibit A at ¶8. Pursuant to 42 C.F.R. § 405.1063(b), CMS


 3
  A listing of over 60 such decisions can be found at
 https://dparrishlaw.com/parrish-law-offices-wins-significant-victory-for-cgm-
 users/


                                         2
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.122 Page 4 of 13




 Rulings “are binding on all CMS components, [and] on all HHS components that

 adjudicate matters under the jurisdiction of CMS.” See also 42 C.F.R. § 401.108(c).

 CMS 1682-R describes CMS rulings as “precedent final opinions and orders and

 statements of policy and interpretation.”        See Exhibit B at 1.   CMS 1682-R

 “articulates CMS policy concerning the classification of continuous glucose

 monitoring system as durable medical equipment.” Id.

       As set forth there, CMS 1682-R establishes two categories of CGMs –

 “therapeutic” and “non-therapeutic.” “Therapeutic” CGMs are alleged to meet the

 regulatory requirement of “primarily and customarily used to serve a medical

 purpose” and are covered. Id. at 6-8. In order to qualify as a “therapeutic” CGM,

 CMS 1682-R required CGMs to “replace” home blood glucose monitors. Id. at 19,

 e.g. CMS 1682-R further established the category of “non-therapeutic” CGMs

 which are alleged to be “adjunctive” / “precautionary” (non-statutory/non-regulatory

 terms) and not meet the regulatory requirement of “primarily and customarily used

 to serve a medical purpose” and are not covered. Id. at 6-9.

       Also on January 12, 2017, without notice and comment, Local Coverage

 Article (LCA) A52464 was amended to incorporate the new requirements of CMS

 1682-R. See Exhibit C, Exhibit F at ¶37, Exhibit G at ¶37. LCAs provide codes

 used for billing purposes. As set forth there:

       Effective for claims with dates of service on or after January 12, 2017,
       Medicare covers therapeutic CGM devices under the DME
                                           3
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.123 Page 5 of 13




       benefit. CGM devices covered by Medicare are defined in CMS Ruling
       1682R as therapeutic CGM. CGM devices that do not meet the
       definition of a therapeutic CGM as defined in CMS Ruling 1682R will
       be denied as non-covered (no benefit).
                                       ***
       Codes A9276 (SENSOR; INVASIVE (E.G., SUBCUTANEOUS),
       DISPOSABLE, FOR USE WITH INTERSTITIAL CONTINUOUS
       GLUCOSE MONITORING SYSTEM, ONE UNIT = 1 DAY
       SUPPLY) and A9277 (TRANSMITTER; EXTERNAL, FOR USE
       WITH INTERSTITIAL CONTINUOUS GLUCOSE MONITORING
       SYSTEM) describe the supplies used with a non-therapeutic CGM.
       Codes A9276 and A9277 are not used to bill for supplies used with code
       K0554.
       Code A9278 (RECEIVER (MONITOR); EXTERNAL, FOR USE
       WITH INTERSTITIAL CONTINUOUS GLUCOSE MONITORING
       SYSTEM) describes any CGM system that fails to meet the DME
       Benefit requirements as described in CMS Ruling 1682R.

 Thus, pursuant to the LCA, anything coded A9276, A9277, or A9278 is alleged to

 not meet the definition of “therapeutic” set forth in CMS 1682-R and is not covered.

       C.    Mrs. Smith’s Claims in this Case and Pending Rejection

       As set forth in AR23-32 and AR38-47, ALJ Win denied Mrs. Smith’s claims

 for coverage of her CGM and supplies on the grounds that CMS 1682-R and its

 definition of “therapeutic” CGMs precluded coverage. As described by ALJ Win,

 CMS 1682-R “controls” and “CMS Ruling 1682-R [], by law, is binding on the ALJ

 with regard to the claims at issue.” See, e.g., AR31-32.

       As set forth at AR3-11, Mrs. Smith appealed ALJ Win’s decisions and her

 claims were finally rejected by the Medicare Appeals Council (MAC). The MAC

 did so by agreeing “with the ALJ’s rationale for non-coverage” and adopting ALJ


                                          4
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.124 Page 6 of 13




 Win’s decisions. See AR3. The MAC further explained its conclusion by relying

 on CMS 1682-R throughout its decision.        See AR4, AR6, AR9 (through LCA

 A52464), and AR10.

        In addition to the claims whose denial is subject to review in this case, Mrs.

 Smith has another pending claim that has been denied based on CMS 1682-R. In

 particular, on July 14, 2021, Mrs. Smith received a supply of sensors for use with

 her CGM. Pursuant to CMS 1682-R and LCA A52464, Mrs. Smith’s claim for

 coverage of these sensors was coded A9276 (non-covered) and her claim was denied

 on July 30, 2021. See Exhibit E at 4.

 III.   Statement of Undisputed Material Facts

        Prior to January 12, 2017, numerous ALJs had determined that a CGM which

 does not replace a home glucose monitor was “primarily and customarily used to

 serve a medical purpose” and was covered “durable medical equipment.” See

 Exhibit A at ¶9; AR 38-47.

        Prior to January 12, 2017, there was no policy, binding on ALJs and the MAC,

 precluding ALJs and the MAC from finding that a CGM which does not replace a

 home glucose monitor is covered “durable medical equipment.” See Exhibit A at

 ¶9; AR 38-47.

        Prior to January 12, 2017, there was no policy, binding on ALJs and the MAC,

 precluding ALJs and the MAC from finding that a CGM which does not replace a


                                           5
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.125 Page 7 of 13




 home glucose monitor is “primarily and customarily used to serve a medical

 purpose.” See Exhibit A at ¶9; AR 38-47.

       Prior to January 12, 2017, ALJs and the MAC had discretion to determine that

 CGMs which do not replace a home glucose monitor are covered “durable medical

 equipment.” See Exhibit A at ¶9; AR 38-47.

       Prior to January 12, 2017, CMS 1682-R was not published in the FEDERAL

 REGISTER. See Exhibit A at ¶8, Exhibit F at ¶30; Exhibit G at ¶30.

       Without notice and comment, on January 12, 2017, CMS issued Ruling No.

 CMS 1682-R. See Exhibit A at ¶8, Exhibit F at ¶30; Exhibit G at ¶30.4

       CMS 1682-R is CMS’ “final opinion and order and statement of policy and

 interpretation” with regard to CGM coverage. See Exhibit B at 1.

       CMS 1682-R is “binding on all CMS components [and] on all Department of

 Health and Human Services components that adjudicate matters under the

 jurisdiction of CMS.” See Exhibit B at 1.

       CMS 1682-R established the new categories of “therapeutic” and “non-

 therapeutic” CGMs with regard to coverage. See Exhibit B at 6-9.




 4
   Because the Secretary neither admitted nor denied this allegation of Paragraph 30
 of the Complaint, pursuant to FED.R.CIV.P. 8(b)(6), the Court may deem this
 allegation admitted. Alternatively, the Court may treat the Secretary’s general denial
 as a denial, in which case it will be the subject of further briefing.
                                           6
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.126 Page 8 of 13




       Without notice and comment, CMS 1682-R was incorporated into LCD

 L33822 and Policy Article A52464. See Exhibit C, Exhibit D, Exhibit F at ¶37,

 Exhibit G at ¶37.

 IV.   Argument

       A.     The Complaint and the Secretary’s “Answer”

       Pursuant to Fed.R.Civ.P. 8(b)(1)(B), a party must admit or deny the

 allegations asserted against it. Any denials must “fairly respond to the substance of

 the allegation” (FED.R.CIV.P. 8(b)(2)) and must also be in good faith (in addition to

 complying with other obligations under the Rules). In addition, if only part of an

 allegation can be denied in good faith, the defendant must deny only that part and

 must admit the rest. See FED.R.CIV.P. 8(b)(4). A claim that a party lacks knowledge

 or information to form a belief about the truth of an allegation has the effect of a

 denial. See FED.R.CIV.P. 8(b)(5). If a party fails to deny an allegation, the allegation

 is deemed admitted. See FED.R.CIV.P. 8(b)(6). Importantly, deeming matters

 admitted as a result of a failure to properly deny is not a sanction. Instead, it is

 merely the operation of the Rules. See, e.g., Perez v. El Tequila, LLC., 847 F.3d

 1247, 1254 (10th Cir. 2017).

       With regard to collateral estoppel, the relevant allegations of the Complaint

 are found at ¶¶ 28-38. Paragraph 30 alleged, in part, that CMS 1682-R issued

 without notice and comment. See Exhibit F. In response, the Secretary neither


                                            7
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.127 Page 9 of 13




 admitted nor denied that allegation. See Exhibit G. The “Answer” closes with: “The

 Secretary denies any and all allegations of the complaint not expressly admitted

 herein.” See Exhibit G at 23.

       For the purposes of the present motion, given the failure to clearly admit or

 deny the allegation, the allegation should be deemed admitted pursuant to

 FED.R.CIV.P. 8(b)(6). Alternatively, relying on the general denial, the Court may

 treat the allegation as denied (in which case additional motion practice will follow).

       B.     CMS 1682-R Issued Illegally And Is Invalid

       There is no genuine issue of material fact that CMS 1682-R established or

 changed a substantive legal standard concerning the scope of benefits and that CMS

 1682-R was not published in the FEDERAL REGISTER for notice and comment 60 days

 prior to its issuance and effectiveness on January 12, 2017. See Exhibit A at ¶8,

 Exhibit F at ¶30; Exhibit G at ¶30.

       By its own terms, CMS 1682-R is a statement of policy and interpretation that

 articulates CMS’ policy concerning classification of CGMS as durable medical

 equipment. See Exhibit B at 1.

       Prior to the issuance of CMS 1682-R, ALJs and the MAC had discretion to

 find coverage of CGMs applying the statutory and regulatory definitions of “durable

 medical equipment.” See Exhibit A at ¶9; AR 1403-1412. After the issuance of

 CMS 1682-R, ALJs and the MAC were precluded from finding coverage for any


                                           8
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.128 Page 10 of 13




 CGM that did not meet CMS 1682-R’s definition of a “therapeutic” CGM by 42

 C.F.R. § 405.1063(b). For example, in this case, ALJ Win held that CMS 1682-R

 “controls” and that he was “bound” by it. See AR31-32. Prior to the issuance of

 CMS 1682-R, CGMs that did not replace home glucose monitors could be covered

 as “durable medical equipment” and “primarily and customarily used to serve a

 medical purpose.” See Exhibit A at ¶9; AR1403-1412. After the issuance of CMS

 1682-R, ALJs and the MAC were bound by CMS 1682-R and had no discretion to

 determine that CGMs that did not replace home glucose monitors were “durable

 medical equipment” or were “primarily and customarily used to serve a medical

 purpose.”

       As detailed above, CMS 1682-R was never published in the FEDERAL

 REGISTER and there was never an opportunity for the public to comment prior CMS

 1682-R going into effect on January 12, 2017. See Exhibit A at ¶8.

       Accordingly, CMS 1682-R issued in violation of 42 U.S.C. § 1395hh and

 “shall [not] take effect.” 42 U.S.C. § 1395hh(a)(2). Thus, CMS 1682-R issued

 illegally, is invalid, and “shall [not] take effect” as a basis to deny Mrs. Smith’s

 claims. Likewise, LCD L33822 and LCA A52464 were not published for notice and

 comment and, to the extent they incorporate CMS 1682-R, they are also invalid. See

 Exhibit F at ¶37, Exhibit G at ¶37.




                                          9
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.129 Page 11 of 13




       C.     CMS 1692-R Should be Vacated

       In the event that the Court finds that CMS 1682-R issued in violation of law,

 then, in addition, to declaring it invalid and improperly applied to Mrs. Smith, this

 Court should vacate CMS 1682-R.

       As recognized by both the Tenth Circuit and other Circuits, “when a court

 finds that an agency regulation is invalid in substantial part, and that the invalid

 portion, cannot be severed from the rest of the rule, its typical response is to vacate

 the rule and remand to the agency.” See, e.g., Hospice of New Mexico, LLC. V.

 Sebelius, 435 Fed.App’x. 749, 754 (10th Cir. 2011) (citing Harmon v. Thornburgh,

 878 F.2d 484, 495 (D.C. Cir. 1989)). See also National Mining Assoc. v. U.S. Army

 Corps of Engineers, 145 F.3d 1399 D.C. Cir. 1998):

       The Administrative Procedure Act permits suit to be brought by any
       person “adversely affect or aggrieved by agency action.” In some
       cases, the “agency action” will consist of a rule of broad applicability;
       and if the plaintiff prevails, the result is that the rule is invalidated, not
       simply that the court forbids its application to a particular individual.
       Under these circumstances a single plaintiff, so long as he is injured by
       the rule, may obtain “programmatic relief that affects the rights of
       parties not before the court.

 Id. at 1439 (citing Lujan v. National Wildlife Federation, 497 U.S. 871, 913 (1990)).

       In the present case, CMS 1682-R cannot be severed from itself and the entirety

 of the Ruling must be vacated. Further, in addition to the claims currently at issue,

 the Secretary is using CMS 1682-R to deny Mrs. Smith’s other claims (see Exhibit



                                            10
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.130 Page 12 of 13




 E) as well as the claims of others. Accordingly, vacatur of CMS 1682-R is the

 appropriate relief.

       With regard to LCD 33822 and LCA A52464, only those portions relying on

 CMS 1682-R should be vacated.

 V.    Conclusion

       For the reasons set forth above, the Court should declare that CMS 1682-R

 issued in violation of 42 U.S.C. § 1395hh, is invalid, and vacate CMS 1682-R.

 Further, those potions of LCD 33822 and LCA A52464, only those portions relying

 on CMS 1682-R should be vacated.

       Further, pursuant to 42 U.S.C. § 405(g) (fourth sentence), this Court should

 reverse the Secretary’s denial of Mrs. Smith’s claims and remand to the Secretary

 with instructions to provide coverage.



 Dated: September 7, 2021                 Respectfully submitted,

                                          PARRISH LAW OFFICES


                                          /s/ James C. Pistorino____________
                                          James C. Pistorino
                                          Attorneys for Plaintiffs


                                          LEAR & LEAR PLLC




                                           11
Case 1:21-cv-00047-HCN-DBP Document 28 Filed 09/07/21 PageID.131 Page 13 of 13




                                    /s/ Phillip Wm. Lear
                                    Phillip Wm. Lear
                                    Attorneys for Plaintiff




                                      12
